Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ReliaStar Life Insurance Company and its Separate Account N ING Advantage Century SM ING Advantage Century Plus SM ING Advantage SM ING Encore/ING Encore Flex Supplement dated October 26, 2007 to the Contract Prospectus dated April 30, 2007, as amended The information in this Supplement updates and amends certain information contained in your variable annuity Contract Prospectus. Please read it carefully and keep it with your current variable annuity Contract Prospectus for future reference. 1. The following sentence is added to the end of the second paragraph under the Commission Payments subsection of the section entitled Contract Distribution in the Contract Prospectus: These other promotional incentives or payments may not be offered to all distributors, and may be limited only to ING Financial Advisers, LLC and other distributors affiliated with the Company. In addition, the following bulleted item replaces the second bullet under the Commission Payments subsection in the Contract Prospectus: 
